 



Exhibit 10.2
The following summarizes the 2007 CFO, General Counsel and Controller
compensation arrangements:

          Joseph A. Schenk     Executive Vice President and Chief Financial
Officer:    
 
       
 
  Salary:   $275,000
 
  2007 Annual Bonus Range:        $725,000 — $3,058,333
 
  Long-term Equity Incentive:   None
 
        Lloyd H. Feller     Executive Vice President, General Counsel and
Secretary    
 
       
 
  Salary:   $500,000
 
  2007 Annual Bonus Range:   $400,000 — $1,300,000
 
  Long-term Equity Incentive:   18,271 restricted stock units, valued at
$1 million, were granted in February of 2006 representing part of the
executive’s 2006 through 2010 compensation. The restricted stock units were
subject to 2006 performance criteria and vest 20% on each of February 1, 2007,
February 1, 2008, February 1, 2009, February 1, 2010 and December 15, 2010.
 
        Maxine Syrjamaki     Controller and Executive Vice President    
 
       
 
  Salary:   $250,000
 
  2007 Bonus Draw:   $38,500
 
  Long-term Equity Incentive:   None

Other than the guaranteed bonus amounts for Messrs. Schenk and Feller of
$725,000 and $400,000, respectively, the initial amounts of the 2007 bonuses for
Messrs. Schenk and Feller will be dependent on earnings per share, return on
equity and pre-tax profit margin. These financial measures are to be calculated
using consolidated after-tax earnings from continuing operations of Jefferies
Group, Inc. All financial results will be adjusted to add back the negative
effect of extraordinary transactions (e.g. mergers, acquisitions, or
divestitures), if any, occurring during 2007. Formulas were approved by the
Compensation Committee for Messrs. Schenk and Feller which provide for the
guaranteed minimum bonus if minimum threshold levels of performance are not
achieved and maximum bonus if performance equals or exceeds the top performance
threshold level. In all, six threshold levels of performance and corresponding
bonus amounts were approved for each of Messrs. Schenk and Feller by the
Compensation Committee. Company performance falling between set threshold levels
of performance will result in an amount of bonus interpolated between such set
threshold levels of performance. The Compensation Committee reserved the right
to take into consideration additional performance measures in determining
whether to reduce calculated bonus awards. However, the Compensation Committee
does not have discretion to increase calculated bonus awards.

Page 1